In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                               ________________

                              NO. 09-14-00248-CR
                               ________________

                 ERNEST VARRIEN BURNS JR., Appellant

                                        V.

                   THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 252nd District Court
                       Jefferson County, Texas
                       Trial Cause No. 11-11968
__________________________________________________________________

                         MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Ernest Varrien Burns Jr.1

pleaded guilty to aggravated robbery. The trial court found the evidence sufficient

to find Burns guilty, but deferred further proceedings, placed Burns on community

supervision for seven years, and assessed a fine of $500. The State subsequently

filed a motion to revoke Burns’s unadjudicated community supervision. Burns


      1
       The trial court’s judgment indicates that Burns is also known as “Pinto” and
“Ernest Varrien Burns[.]”
                                        1
pleaded “true” to three violations of the conditions of his community supervision.

The trial court found that Burns violated the conditions of his community

supervision, found Burns guilty of aggravated robbery, and assessed punishment at

ten years of confinement.

      Burns’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On July 28, 2014, we granted an extension of time for Burns to file a pro se

brief. We received no response from Burns. We reviewed the appellate record, and

we agree with counsel’s conclusion that no arguable issues support an appeal.

Therefore, we find it unnecessary to order appointment of new counsel to re-brief

the appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991). We affirm the trial court’s judgment. 2

      AFFIRMED.

                                                   _________________________
                                                       STEVE McKEITHEN
                                                          Chief Justice




      2
        Burns may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          2
Submitted on November 3, 2014
Opinion Delivered December 10, 2014
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       3